DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 11/02/2022.
Claims 1-24 are pending. Claims 1, 8, 15, 23 have been amended. Claims 17, 18, 19, 22 have been cancelled. Claim 24 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 of app 16/374,334 (now is US patent US 10,908,769 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claims 1, 2 are determined to be obvious in light of claim 1 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 1, 2
16/374,334 claim 1
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of apps
operating on a mobile device of a user;
wherein the plurality of apps are displayed on a home screen of the mobile device;
translating the structured data into a three-dimensional
representation of the structured data corresponding to
each of the plurality of apps;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of media sources, wherein each of the plurality of media
sources correspond to one of 
a plurality of apps operating on a mobile device of a user, 
including both a background application and an active application,
wherein the mobile device includes a home screen
including an arrangement of the apps;
translating the structured data into a three-dimensional
representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
Claim 2. The method of claim 1, further comprising
Detecting that a particular app has received updated content; and 
re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application,
and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space;
Detecting, within the AR meeting space, a swipe gesture from the user on a first image of a plurality of images displayed on the mobile phone of the user in a first image ordering, wherein the first image is not displayed within the AR meeting space;
retrieving a pluralitv of image files, from the mobile phone, the plurality of image
files corresponding to the plurality of images displayed on the mobile phone responsive to the swipe gesture; and
displaying the a pluralitv of image files, from the mobile phone 
within the AR meeting space in a second
irnage ordering different from the first image ordering.
receiving updated content for display within the AR meeting space from at least one of the media sources;
and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.

Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 1 of 17/136,219 discloses "rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;” it is not identical as Claim 1 of 16/374,334, however, in Claim 2 of 17/136,219 then discloses “wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. While Claim 1 of 17/136,219 discloses additional limitation “Detecting, within the AR meeting space, a swipe gesture from the user on an image displayed on the mobile phone of the user, wherein the image is not displayed within the AR meeting space; retrieving the image displayed on the mobile phone associated with the swipe, from the mobile phone of the user responsive to the swipe gesture; and displaying the retrieved image, previously displayed on the mobile phone within the AR meeting space responsive to the swipe gesture”. It is not identical as Claim 1 of 16/374,334, however, prior art Maciocci et al. (US 2012 0249741 A1) teaches in Paragraph  [0037], [0070], [0098], [0069], [0135], [0074], [0034], [0112], [0334] teaches those limitations. Maciocci and Claim 1 of 16/374,334 are analogous since both of them are dealing with handling displaying three-dimensional object data in the augmented reality environment. Claim 1 of 16/374,334 provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Maciocci provided a way of transmitting and sharing the media files in between different users through the user swiping gesture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate swiping gesture controlled media sharing taught by Maciocci into modified invention of Claim 1 of 16/374,334 such that when dealing with the shared AR environment, system will be able to allow user to use swiping gesture to easily control and sharing the media files in between different users within the same augmented reality environment which enhanced the functionality of the system. Therefore, Claim 1 of 16/374,334 with Maciocci et al. (US 2012 0249741 A1) discloses all limitations of 17/136,219 claim 1, 2 combined.
Claims 8-9 are determined to be obvious in light of claim 10 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 8, 9
16/374,334 claim 10
Claim 8. A system, comprising:
a memory; and at least one processor coupled to the memory and configured to perform operations compnsing:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;wherein the plurality of apps are displayed on a home screen of the mobile device;translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;
wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;


detecting within the AR meeting space, a swipe gesture from the user on an image displayed on the mobile phone of the user, wherein the image is not displayed
within the AR meeting space;


retrieving the image displayed on the mobile phone associated with the swipe,
from the mobile phone of the user responsive to the swipe gesture; and


displaying the retrieved image, previously displayed on the mobile phone within the AR meeting space responsive to the swipe gesture.


Detecting, within the AR meeting space, a swipe gesture from the user on a first image of a plurality of images displayed on the mobile phone of the user in a first image ordering, wherein the first image is not displayed within the AR meeting space;
retrieving a pluralitv of image files, from the mobile phone, the plurality of image
files corresponding to the plurality of images displayed on the mobile phone responsive to the swipe gesture; and
displaying the a pluralitv of image files, from the mobile phone within the AR meeting space in a second
irnage ordering different from the first image ordering.


Claim 10. A system, comprising: 
a memory; and at least one processor coupled to the memory and configured to: build an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, 
wherein the mobile device includes a home screen including an arrangement of the apps; 
translate the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content into sections, wherein the application adapter parses the structured data to determine content and organizes the content into sections; 
render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate 
Claim 9. The system of claim 8, wherein the 

operations further comprise:
Detecting that a particular app has received updated content; and 

re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; receive updated content for display within the AR meeting space from at least one of the media sources; and 
re-render the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 10 of 16/374,334  discloses “render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate” “and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 8 of 17/136,219 discloses "rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content; and” it is not identical as Claim 10 of 16/374,334, however, in Claim 9 of 17/136,219 then discloses “Claim 9. The system of claim 8, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. While Claim 8 of 17/136,219 discloses additional limitation “detecting within the AR meeting space, a swipe gesture from the user on an image displayed on the mobile phone of the user, wherein the image is not displayed within the AR meeting space;
retrieving the image displayed on the mobile phone associated with the swipe,
from the mobile phone of the user responsive to the swipe gesture; and displaying the retrieved image, previously displayed on the mobile phone within the AR meeting space responsive to the swipe gesture”. It is not identical as Claim 10 of 16/374,334, however, prior art Maciocci et al. (US 2012 0249741 A1) teaches in Paragraph  [0037], [0070], [0098], [0069], [0135], [0074], [0034], [0112], [0334] teaches those limitations. Maciocci and Claim 10 of 16/374,334 are analogous since both of them are dealing with handling displaying three-dimensional object data in the augmented reality environment. Claim 10 of 16/374,334 provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Maciocci provided a way of transmitting and sharing the media files in between different users through the user swiping gesture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate swiping gesture controlled media sharing taught by Maciocci into modified invention of Claim 10 of 16/374,334 such that when dealing with the shared AR environment, system will be able to allow user to use swiping gesture to easily control and sharing the media files in between different users within the same augmented reality environment which enhanced the functionality of the system. Therefore, Claim 10 of 16/374,334 with Maciocci et al. (US 20160292926 A1)  discloses all limitations of 17/136,219 claim 8, 9 combined.


Claims 15-16 are determined to be obvious in light of claim 17 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 15, 16
16/374,334 claim 17
Claim 15. A non-transitory computer-readable medium having instructions stored thereon that,
when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;wherein the plurality of apps are displayed on a home screen of the mobile device;
translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;

wherein the plurality of apps include one active app and at least one background app, wherein the active app is rendered with greater visual prominence relative to the background app;

detecting within the AR meeting space, a swipe gesture from the user on an image displayed on the mobile phone of the user, wherein the image is not displayed
within the AR meeting space; 

retrieving the image displayed on the mobile phone associated with the swipe, from the mobile phone of the user responsive to the swipe gesture; and 

displaying the retrieved image, previously displayed on the mobile phone within the AR meeting space responsive to the swipe gesture.


Detecting, within the AR meeting space, a swipe gesture from the user on a first image of a plurality of images displayed on the mobile phone of the user in a first image ordering, wherein the first image is not displayed within the AR meeting space;
retrieving a pluralitv of image files, from the mobile phone, the plurality of image
files corresponding to the plurality of images displayed on the mobile phone responsive to the swipe gesture; and
displaying the a pluralitv of image files, from the mobile phone 
within the AR meeting space in a second
irnage ordering different from the first image ordering`



17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, wherein the mobile device includes a home screen including an arrangement of the apps; 
translating the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, 
wherein the application adapter parses the structured data to determine content and organizes the content; 
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, 



Claim 16. The non-transitory computer-readable medium of claim 15, wherein the 

operations further comprise:
detecting that a particular app has received updated content; 

re-rending the particular app with greater visual prominence than
one or more other of the plurality of apps.
wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 


wherein the re-rendering comprises displaving at least a portion of the updated content.
receiving updated content for display within the AR meeting space from at least one of the media sources; and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space”. While Claim 15 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content” it is not identical as Claim 17 of 16/374,334, however, in Claim 16 of 17/136,219 then discloses “Claim 16. The non-transitory computer-readable medium of claim 15, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. While Claim 15 of 17/136,219 discloses additional limitation “detecting within the AR meeting space, a swipe gesture from the user on an image displayed on the mobile phone of the user, wherein the image is not displayed within the AR meeting space; retrieving the image displayed on the mobile phone associated with the swipe, from the mobile phone of the user responsive to the swipe gesture; and displaying the retrieved image, previously displayed on the mobile phone within the AR meeting space responsive to the swipe gesture.”. It is not identical as Claim 17 of 16/374,334, however, prior art Maciocci et al. (US 2012 0249741 A1) teaches in Paragraph  [0037], [0070], [0098], [0069], [0135], [0074], [0034], [0112], [0334] teaches those limitations. Maciocci and Claim 17 of 16/374,334 are analogous since both of them are dealing with handling displaying three-dimensional object data in the augmented reality environment. Claim 17 of 16/374,334 provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Maciocci provided a way of transmitting and sharing the media files in between different users through the user swiping gesture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate swiping gesture controlled media sharing taught by Maciocci into modified invention of Claim 17 of 16/374,334 such that when dealing with the shared AR environment, system will be able to allow user to use swiping gesture to easily control and sharing the media files in between different users within the same augmented reality environment which enhanced the functionality of the system. Therefore, Claim 17 of 16/374,334 with Maciocci et al. (US 20160292926 A1)  discloses all limitations of 17/136,219 claim 15, 16 combined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Maciocci et al. (US 2012 0249741 A1, hereinafter Maciocci)

Regarding Claim 15, Jurgenson teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Jurgenson, Paragraph [0101], able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein.): 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user (Jurgenson, Paragraph [0028], The client devices 110 can execute conventional web browser applications or applications (also referred to as “apps”) that have been developed for a specific platform to include any of a wide variety of mobile computing devices and mobile-specific operating systems. [0031], The social messaging application <read on (AR) meeting space> may also include mechanisms for providing augmented reality displays and content that integrate pictures and video with virtual objects. [0071], a system operating a portion of an augmented reality or image based matching system. A supplemental set of façade data from the first server computer and used in identifying the first structure façade portion of the first image of the environment);
wherein the plurality of apps are displayed on a home screen of the mobile device (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 operable to launch applications or otherwise manage various aspects of the mobile device 1000);
 translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture <read on three-dimensional representation>; Paragraph [0043], numbers of three-dimensional keypoints) may be stored remotely and used when local compact façade models fail. Image based location system 161 may manage application of façade data);
 rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000)
wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture Paragraph [0037], select various augmented reality selections, including enabling augmented reality and requesting certain types of augmented reality information to be provided or triggered based on user inputs or input based triggers. [0096], the libraries 1206 can include API libraries 1232 such as media libraries (e.g., libraries to support presentation and manipulation of various media formats <read on media source is separately grouped>);
Jurgenson does not explicitly disclose but vanOs teaches wherein the plurality of apps include one active app and at least one background app (vanOs, Paragraph [0302], the navigation application is in the foreground and the user has entered a command (e.g., double pushing a button 3210) to bring up a list of applications currently running in the background), wherein the active app is rendered with greater visual prominence relative to the background app (vanOs, Paragraph  [0287], The foreground application launcher 2975 has icons 2925 that have their normal functions ( e.g., launching other applications) while the navigation application runs in the background. In stage 2902 a background navigation status bar 2910 is shown below the status bar 2980. Some embodiments display the status bar 2980 and/or the navigation status bar 2910 in a different color (e.g., green) when navigation is running in background ( as shown in stage 2902) than the status bar color (e.g., gray); it is noted the foreground application is green color which is more prominence than background application which is gray color); 
vanOs and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. vanOs provided a way of using different color between background application and foreground (active) application when dealing with display data in the three-dimensional environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different color for different applications taught by vanOs into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to use different color to distinguish between foreground application which is using more noticeable and prominence color and background application which is using less prominence color in order for other user to easily identify which application to focus on when dealing with three dimensional displaying data using different applications in AR environment.
The combination does not explicitly disclose but Maciocci teaches Detecting, within the AR meeting space (Maciocci, Paragraph [0037], [0070], the head mounted display provides a virtual or augmented reality experience. In order to see the objects in the room, images obtained by a camera or cameras worn by the user may be used to project a view of the room onto the head mounted display. using a head mounted device to discover other head mounted devices by a directory to share data with other devices and for collaboration), a swipe gesture from the user on a first image of a plurality of images displayed on the mobile phone of the user in a first image ordering, (Maciocci, Paragraph [0098], A first user wearing a first head mounted device 10a at a first location, may view a virtual object 14a (e.g., a presentation or graph) anchored on a first anchor surface <read on first image ordering> 16a (e.g., a wall) and collaborate regarding the virtual object. [0069], two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers ( e.g., an "OK" sign), and swipes, all of which may be accomplished; [0135], The method 700 is not limited to being implemented on a head mounted display and may be used with another computing device, such as a mobile communication device (e.g., a smartphone))
wherein the first image is not displayed within the AR meeting space (Maciocci, Paragraph [0098], a second user wearing a second head mounted device 10b at a second location, who may view the virtual object 14b anchored to a very different anchor surface; 
[0074], the first and second anchor surfaces may not be adjacent and the first surface may not be in view of the head mounted device cameras when the second/alternative surface is designated. It is noted the first anchor surface with images not in the augmented environment for second surface to access yet);
retrieving a plurality of image files, from the mobile phone, the plurality of image
files corresponding to the plurality of images displayed on the mobile phone responsive to the swipe gesture (Maciocci, [0034], using device to scan an area, calculate parameters of an area, and upload the calculated parameters of the area to a shared memory for access by another device. [0112], This three-dimensional map may be shared with other head mounted devices within the vicinity or connected via a network, and/or uploaded to a server. Sharing such three-dimensional map data may assist other head mounted devices 10b ( or more specifically the processors within or coupled to the other head mounted devices) to render virtual objects anchored to a designated anchor surface without having to image and process the room); 
and displaying the a pluralitv of image files, from the mobile phone within the AR meeting space in a second image ordering different from the first image ordering (Maciocci, Paragraph [0334], receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface, in which the second anchor surface corresponds to a second surface located in the image and the first and second surfaces are different. calculating parameters including distance and orientation with respect to the body mounted camera that corresponds to the second anchor surface, and displaying the virtual object so the virtual object appears to the user to be anchored to the selected second anchor surface and moved from the first anchor surface).
Maciocci and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional object data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Maciocci provided a way of transmitting and sharing the media files in between different users through the user swiping gesture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate swiping gesture controlled media sharing taught by Maciocci into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to allow user to use swiping gesture to easily control and sharing the media files in between different users within the same augmented reality environment which enhanced the functionality of the system.

Regarding Claim 16, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 15.
The combination further teaches the operations further comprise: detecting that a particular app has received updated content (vanOs, Paragraph [0397], client device may display map image data that reflects the current location of the client device and update the map image data in real-time); and re-rending the particular app with greater visual prominence than one or more other of the plurality of apps (vanOs, Paragraph  [0287], The foreground application launcher 2975 has icons 2925 that have their normal functions ( e.g., launching other applications) while the navigation application runs in the background. In stage 2902 a background navigation status bar 2910 is shown below the status bar 2980. Some embodiments display the status bar 2980 and/or the navigation status bar 2910 in a different color (e.g., green) when navigation is running in background ( as shown in stage 2902) than the status bar color (e.g., gray); it is noted the foreground application is green color which is more prominence than background application which is gray color).
wherein the re-rendering comprises displaying at least a portion of the updated content (vanOs, Paragraph [0192], “generates a view of the map tiles from a particular location, orientation, and perspective of a virtual camera, and renders the map view to a device display. When in state 1905, the map view is static. With the application in state 1905, the user can perform numerous operations to modify the map view”; it is noted when the map view is modified, the content on screen is updated).
vanOs and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. vanOs provided a way of updating and re-rendering the content based on the updated content received in between different users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate updating and re-rendering content taught by vanOs into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to tracking the updating content made in the environment based on the greater prominence and re-rendering the screen based on the update which increase the flexibility of the system when dealing with three dimensional displaying data using different applications in AR environment.

Regarding Claim 20, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 15.
The combination further teaches wherein the user associated with the mobile device is authorized to see and interact with the three-dimensional representation of the home screen of the mobile device associated with the user within the AR meeting space (Jurgenson, Paragraph [0028], Users 106 can include a person, a machine, or other means of interacting with the client devices [0031], features of the social messaging system 130, including aspects of augmented reality system [0047], augmented reality destination object 390 may simply be a two-dimensional triangle associated with a three-dimensional set of geolocation coordinates [0076], the mobile device 1000 displays a home screen operable to launch applications or otherwise manage various aspects of the mobile device).
Jurgenson does not explicitly disclose but Maciocci teaches wherein the meeting space includes both the user associated with the mobile device and a second user, wherein both the user associated with the mobile device and the second user are authorized to see and interact with the representation of the home screen of the mobile device associated with the user within the AR meeting space  (Maciocci, Paragraph [0089], [0109], the video and image data from the first head mounted device may also be transmitted (e.g., via a network, server or peer-to-peer wireless data link) to other computing devices, such as smartphones, tablet computers, laptop computers or large video displays, to enable others to view and share in the virtual/augmented reality experience of the first user. the second user wearing the second head mounted device 10b may provide an input to summon a new virtual object from a personal data space (e.g., cloud or mobile device) and add the new virtual object to a shared display so the first user also sees it in the first head mounted device 10a).
As explained in rejection of claim 15, the obviousness for combining of tracking and update between mobile devices of Maciocci into Jurgenson is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Jurgenson, vanOs and Maciocci teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 3, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 1.
The combination further teaches wherein the re-rendering comprises displaying at least a portion of the updated content (vanOs, Paragraph [0192], “generates a view of the map tiles from a particular location, orientation, and perspective of a virtual camera, and renders the map view to a device display. When in state 1905, the map view is static. With the application in state 1905, the user can perform numerous operations to modify the map view”; it is noted when the map view is modified, the content on screen is updated).
As explained in rejection of claim 1, the obviousness for combining of static image of vanOs into Jurgenson is provided above.
vanOs and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. vanOs provided a way of using re-rendering portion of the updated content when dealing with display data in the three-dimensional environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate portion update taught by vanOs into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to choose which portion of the updated content to display in the shared augmented reality environment which increase the flexibility when dealing with three dimensional displaying data using different applications in AR environment.

Regarding Claim 4, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 1.
The combination further teaches wherein the mobile device comprises a two-dimensional display (Jurgenson, Paragraph [0096], OpenGL framework used to render in two dimensions (2D) and three dimensions (3D) in a graphic content on a display; [0014], a user interface diagram depicting an example mobile device (mobile phone) and mobile operating system interface; it is noted the mobile phone has 2D display).

Regarding Claim 5, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 1.
The combination further teaches the operations further comprising (Jurgenson, Paragraph [0040], The analysis module 260 provides functionality to perform a variety of image processing operations): receiving an interaction on one of the plurality of apps (Jurgenson, Paragraph [0076], a touch screen operable to receive tactile data from a user 1002. the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000. the user 1002 interacts with the applications of the mobile device 1000);
 communicating the interaction to the mobile device (Jurgenson, Paragraph [0076], the user 1002 may physically touch 1004 the mobile device 1000);
 receiving, from the mobile device, a response to the interaction (Jurgenson, Paragraph [0076], in response to the touch 1004, the mobile device 1000 may determine tactile data such as touch location, touch force, or gesture motion);
 and re-rendering the three-dimensional representation of the one of the plurality apps including the response to the interaction (Jurgenson, Paragraph [0076], the user 1002 interacts with the applications of the mobile device 1000. For example, touching the area occupied by a particular icon included in the home screen 1006 causes launching of an application corresponding to the particular icon; it is noted when launching an application the screen need to be re-rendering and displayed).

Regarding Claim 6, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 5.
The combination further teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Maciocci, Paragraph [0109], third user wearing a third head mounted device may join in the collaboration and anchor a displayed virtual object on a surface selected by the third user or suggested by either of the first or second users. Also, as described above, image data generated by one or more of the head mounted devices involved in a collaboration may be transmitted to and displayed on other head mounted devices or other computing devices, such as smartphones or tablets used by non-participants. This embodiment enables others to view the collaboration in a virtual or augmented reality experience; the second user wearing the second head mounted device 10b may provide an input to summon a new virtual object from a personal data space (e.g., cloud or mobile device) and add the new virtual object to a shared display so the first user also sees it in the first head mounted device 10a)
As explained in rejection of claim 1, the obviousness for combining of tracking and update between mobile devices of Maciocci into Jurgenson is provided above.

Regarding Claim 7, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 6.
The combination further teaches wherein the interaction is received from the second user (Maciocci, Paragraph [0106], [0150], The head mounted display 10b may receive an input command from the second user in the form of a spoken audio signal to accept or to reject the suggested anchor surface. The second head mounted device 10b may receive the message indicating a preferred placement of the second virtual object 14b and the second user may provide an input to the second head mounted device 10b confirming or rejecting the preferred placement of the second virtual object 14b. the processor may return to repeat the process in order to generate a continuous display in which the virtual object appears to remain anchored to the same surface even as the user moves or turns his/her head).
As explained in rejection of claim 1, the obviousness for combining of tracking and sharing between mobile devices of Maciocci into Jurgenson is provided above.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 15, but in a system. As shown in the rejection, the combination of Jurgenson, vanOs and Maciocci disclose the limitations of claims 15. Additionally, Jurgenson discloses an system that maps to Fig. 1A & Fig. 1B and Paragraph [0023], [0026], (Jurgenson, As shown in FIG. lA, the network system 100 includes a social messaging system 130. in FIG. lA. represents a set of executable software instructions and the corresponding hardware (e.g., memory and processor) for executing the instructions; Efficiencies in processor and memory systems are particularly important when working with mobile devices or wearable devices with significant limitations on resource availability). Thus, Claim 1 is met by Jurgenson according to the mapping presented in the rejection of claims 15, given the non-transitory computer-readable medium corresponds to the system.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 23,  the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 1.
The combination further teaches wherein the displaying the plurality of images  comprises increasing a size of at least a subset of the pluralitv of images and simulating a movement of the plurality of images from the mobile phone into the AR meeting space (Maciocci, Paragraph [0140], [0319], The mobile computing device 4010 processor 4020 may be configured with software instructions to analyze the image generated by the camera 4007. The camera 4007 may be further configured to track the movement of the laser spot and correlate that movement to predefined laser gestures. if the user walks closer the virtual object image size may increase)
As explained in rejection of claim 1, the obviousness for combining of tracking and update between mobile devices of Maciocci into Jurgenson is provided above.

Regarding Claim 24, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 15.
The combination further teaches wherein the retrieving further comprises: storing the retrieved plurality of image files across one or more cloud computing devices (Jurgenson, Paragraph [0029], The databases 134 are storage devices that store data such as sets of images of external areas generated by client devices. [0104], a single storage apparatus or device, as well as “cloud-based” storage systems or storage networks that include multiple storage apparatus or devices. [0083], the one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). [0084], the smartphone may communicate the location to a cloud computing environment along with the image).


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Maciocci et al. (US 2012 0249741 A1, hereinafter Maciocci) as applied to Claim 2 above and further in view of Kawahara et al. (US 7,703,045 B1, hereinafter Kawahara)

Regarding Claim 21, the combination of Jurgenson, vanOs and Maciocci teaches the invention in Claim 2.
The combination does not explicitly disclose but Kawahara wherein re-rendering the particular app comprises changing a rotation of an icon associated with the app 
responsive to and indicating that a particular app has received the updated content (Kawahara, Column 1, Line 22-25, Uis use 3D-rendering techniques to present objects in 3D. In these Uls, objects such as windows or icons can be rotated in three dimensions to make room for other objects being displayed in the UI. Using 3D-animation effects, such as rotating an icon about one of its axes, to indicate that an application associated with the icon requires attention from the user).
Kawahara and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Kawahara provided a way of rotating icon on screen dealing with display data in the three-dimensional environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate rotating icons for different applications taught by Kawahara into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to allow user to interactively with object on screen by rotating the icon for application in order to satisfy attention from the user.



Response to Arguments
Applicant’s arguments with respect to claim 1-2, 8-9, 15-16 in regards to Double Patenting rejection is not persuasive. Applicant asserts the amendment overcome the double patenting, however, due to the similarity of the parent case which was allowed, based on obvious reason, the double patenting sustained. Please see the double patenting rejections section specified above for detail. However, it will be overcome by filing the Terminal Disclaimer.
The rejection of Claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s cancellation to Claim 22.
Applicant’s arguments with respect to claim 1, 8, 15, filed on 11/02/2022, in regards to the rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts Jurgenson, vanOs and Maciocfsci.
In regard to Claims 2-7, 9-14, 16, 20-21, 23, they directly/indirectly depends on independent Claim 1, 8, 15 respectively. Applicant does not argue anything other than the independent claim 1, 8, 15. The limitations in those claims in conjunction with combination previously established as explained.
In regard to claim 24, applicant asserts the prior art combination does not teaches the limitation “storing the retrieved plurality of image files across one or more cloud computing devices”
In response to the argument, prior art Jurgenson teaches in Paragraph [0029], [0083], [0084], [0104], that the data shared in between different mobile devices are stored in cloud-based storage devices. Hence the combination of prior arts fully anticipate the limitation. Therefore, applicant remark cannot be considered persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140100997 A1	AUGMENTED-REALITY SHOPPING USING A NETWORKED MOBILE DEVICE
US 20150070347 A1	COMPUTER-VISION BASED AUGMENTED REALITY SYSTEM
US 20150205494 A1	GAZE SWIPE SELECTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619